Exhibit 10.23

SEVERANCE AND CHANGE IN CONTROL AGREEMENT

SEVERANCE AND CHANGE IN CONTROL AGREEMENT (this “Agreement”) as of January 7,
2016, by and between QUEST RESOURCE HOLDING CORPORATION, a Nevada corporation
(“Employer”), and S. Ray Hatch (“Employee”).

WHEREAS, Employer desires Employee to continue Employee’s services to Employer
as President and Chief Executive Officer.

WHEREAS, Employer and Employee desire to agree to the results of any termination
of Employee’s employment under certain circumstances.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants set
forth in this Agreement, the parties hereto agree as follows:

1. Definitions.

(a) “Good Cause” shall mean any termination of Employee’s employment by Employer
as a result of Employee engaging in an act or acts involving a crime, moral
turpitude, fraud, or dishonesty; or Employee willfully violating in a material
respect Employer’s Code of Conduct or any applicable Code of Ethics, including,
without limitation, the provisions thereof relating to conflicts of interest or
related party transactions.

(b) “Good Reason” shall mean Employee terminating Employee’s employment upon the
uncured occurrence of any of the following events without Employee’s prior
written approval (i) Employer in any material respect reduces Employee’s status
or authority or (ii) Employee is required to relocate Employee’s principal place
of business more than 50 miles from The Colony, Texas.

(c) “Change in Control” of Employer shall mean a change in control of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A promulgated under the Securities Exchange Act of 1934 (the
“Exchange Act”) as in effect on the date of this Agreement or, if Item 6(e) is
no longer in effect, any regulations issued by the Securities and Exchange
Commission pursuant to the Exchange Act that serve similar purposes; provided
that, without limitation, such a Change in Control shall be deemed to have
occurred if and when (i) any person (as such term is used in Sections 13(d) and
14(d)(2) of the Exchange Act) becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act) directly or indirectly of equity securities of
Employer representing 20 percent or more of the combined voting power of
Employer’s then-outstanding equity securities, except that this provision shall
not apply to any person currently owning at least five percent or more of the
combined voting power of Employer’s currently outstanding equity securities or
to an acquisition of up to 20 percent of the then-outstanding voting securities
that has been approved by at least 75 percent of the members of the Board of
Directors who are not affiliates or associates of such person; (ii) during the
period of this Agreement, individuals who, at the beginning of such period,
constituted the Board of Directors of Employer (the “Original Directors”), cease
for any reason to constitute at least a majority thereof unless the election or
nomination for election of each new director was approved (an “Approved
Director”) by the vote of a Board of Directors



--------------------------------------------------------------------------------

constituted entirely of Original Directors and/or Approved Directors; (iii) a
tender offer or exchange offer is made whereby the effect of such offer is to
take over and control Employer, and such offer is consummated for the equity
securities of Employer representing 20 percent or more of the combined voting
power of Employer’s then-outstanding voting securities; (iv) Employer is merged,
consolidated, or enters into a reorganization transaction with another person
and, as the result of such merger, consolidation, or reorganization, less than
75 percent of the outstanding equity securities of the surviving or resulting
person shall then be owned in the aggregate by the former stockholders of
Employer; or (v) Employer transfers substantially all of its assets to another
person or entity that is not a wholly owned subsidiary of Employer. Sales of
Employer’s Common Stock beneficially owned or controlled by Employee shall not
be considered in determining whether a Change in Control has occurred.

2. Result of Termination by Employer Without Good Cause or by Employee for Good
Reason. In the event that Employer terminates Employee’s employment with
Employer other than for Good Cause or Employee terminates Employee’s employment
with Employer for Good Reason, (a) Employer shall pay Employee’s base salary for
a period of 18 months following the effective date of such termination;
(b) Employer shall pay to Employee, at the same time as cash incentive bonuses
are paid to Employer’s other executives, a portion of the cash incentive bonus
deemed by Employer’s Compensation Committee in the exercise of its sole
discretion to be earned by Employee pro rata for the period commencing on the
first day of the fiscal year for which the cash incentive bonus is calculated
and ending on the effective date of termination, and (c) Employer shall either
(i) provide coverage under Employer’s medical plan to the extent provided for
Employee on the effective date of termination, such benefits to be received over
a period of 18 months after the effective date of the termination or
(ii) provide reimbursement for the COBRA premium for such coverage through the
earlier of such 18-month period after the effective date of the termination or
the COBRA eligibility period. The amounts payable under (a) above shall be paid
on Employer’s regular payroll schedule commencing on the first such payment date
coincident with or following Employee’s “separation from service” from Employer
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and shall be treated as a series of separate payments
under Treasury Regulations Section 1.409A-2(b)(2)(iii). The amounts payable
under (b) above, if any, shall be made by March 15 of the year following the
year to which the bonus applies and would otherwise be earned.

3. Result of Termination Following Change in Control.

(a) Right of Employee to Terminate. In the event of a “Change in Control” of
Employer, Employee, at Employee’s option and upon written notice to Employer,
may terminate Employee’s employment effective on the date of the notice unless
(i) the provisions of this Agreement remain in full force and effect as to
Employee and (ii) Employee suffers no reduction in Employee’s status, authority,
or base salary following such Change in Control, provided that Employee will be
considered to suffer a reduction in Employee’s status, authority, or base
salary, only if, after the Change in Control, (A) Employee is not the President
and Chief Executive Officer of the company that succeeds to the business
conducted by Employer and its subsidiaries immediately prior to the Change in
Control, (B) such company’s common stock is not listed on a national stock
exchange (such as the New York Stock Exchange, the Nasdaq Stock Market, or the
NYSE MKT), (C) such company in any material respect

 

2



--------------------------------------------------------------------------------

reduces Employee’s status, authority, or base salary, or (D) as a result of such
Change in Control, Employee is required to relocate Employee’s principal place
of business more than 50 miles from The Colony, Texas (or surrounding areas).

(b) Result of Termination by Employer Without Good Cause or by Employee
Following an Adverse Change in Control Effect. In the event that either
(i) Employee terminates Employee’s employment following a Change in Control as
provided in Section 3(a) (an “Adverse Change in Control Effect”) or
(ii) Employer terminates Employee’s employment without Good Cause, in each case
during the period commencing three months before and ending one year following
the Change in Control, (A) Employer shall pay Employee’s base salary for a
period of 18 months following the effective date of such termination;
(B) Employer shall pay to Employee an amount equal to the average of Employee’s
cash bonus paid for each of the two fiscal years immediately preceding
Employee’s termination, such amount to be paid and received upon the effective
date of the termination (provided such termination constitutes a “separation
from service” from Employer within the meaning of Section 409A of the Code);
(C) all unvested stock options held by Employee in Employee’s capacity as an
employee of Employer and its subsidiaries and affiliates on the effective date
of termination shall vest as of the effective date of the termination, (D) all
unvested restricted stock units (“RSUs”) granted after the date hereof held by
the Employee in Employee’s capacity as an employee of Employer and its
subsidiaries and affiliates on the date of the termination shall vest as of the
effective date of the termination and the shares of Employer’s Common Stock (or
the equivalent consideration in the Change in Control) related to such RSUs
shall be delivered to Employee as soon as administratively practicable after the
effective date of the termination but in no event later than March 15 of the
year following the effective date of the termination; provided that for
performance-based RSUs, the amount of shares that vest and are delivered will be
determined based upon performance to the effective date of the Change in Control
on an annualized or adjusted basis, as appropriate and (E) Employer shall either
(i) provide coverage under Employer’s medical plan, to the extent provided for
Employee on the date of termination on the effective date of the termination,
such benefits to be received over a period of 18 months after the effective date
of the termination or (ii) provide reimbursement for the COBRA premium for such
coverage through the earlier of the 18-month period after the effective date of
the termination or the COBRA eligibility period. The amounts payable under
Section 3(b)(A), (B), and, if applicable, (E), shall be paid on Employer’s
regular payroll schedule commencing on the first such payment date coincident
with or following Employee’s “separation from service” from Employer within the
meaning of Section 409A of the Code and shall be treated as a series of separate
payments under Treasury Regulations Section 1.409A-2(b)(2)(iii).

4. Competition and Confidential Information.

(a) Interests to be Protected. The parties acknowledge that Employee will
perform essential services for Employer, its employees, and its stockholders
during the term of Employee’s employment with Employer. Employee will be exposed
to, have access to, and work with, a considerable amount of Confidential
Information (as defined below). The parties also expressly recognize and
acknowledge that the personnel of Employer have been trained by, and are
valuable to, Employer and that Employer will incur substantial recruiting and
training expenses if Employer must hire new personnel or retrain existing
personnel to fill vacancies. The parties expressly recognize that it could
seriously impair the goodwill and

 

3



--------------------------------------------------------------------------------

diminish the value of Employer’s business should Employee compete with Employer
in any manner whatsoever. The parties acknowledge that this covenant has an
extended duration; however, they agree that this covenant is reasonable and it
is necessary for the protection of Employer, its stockholders, and employees.
For these and other reasons, and the fact that there are many other employment
opportunities available to Employee if her employment is terminated, the parties
are in full and complete agreement that the following restrictive covenants are
fair and reasonable and are entered into freely, voluntarily, and knowingly.
Furthermore, each party was given the opportunity to consult with independent
legal counsel before entering into this Agreement.

(b) Non-Competition. For the period equal to 18 months after the termination of
Employee’s employment with Employer for any reason, Employee shall not (whether
directly or indirectly, as owner, principal, agent, stockholder, director,
officer, manager, employee, partner, participant, or in any other capacity)
engage or become financially interested in any competitive business conducted
within the Restricted Territory (as defined below). As used herein, the term
“competitive business” shall mean any business that sells or provides or
attempts to sell or provide products or services the same as or substantially
similar to the products or services sold or provided by Employer during
Employee’s employment, and the term “Restricted Territory” shall mean any state
or other geographical area in which Employer sells products or provides services
during Employee’s employment.

(c) Non-Solicitation of Employees. For a period of 24 months after the
termination of Employee’s employment with Employer for any reason, Employee
shall not directly or indirectly, for Employee, or on behalf of, or in
conjunction with, any other person, company, partnership, corporation, or
governmental entity, solicit for employment, seek to hire, or hire any person or
persons who is employed by or was employed by Employer within 12 months of the
termination of Employee’s employment for the purpose of having any such employee
engage in services that are the same as or similar or related to the services
that such employee provided for Employer.

(d) Confidential Information. Employee shall maintain in strict secrecy all
confidential or trade secret information relating to the business of Employer
(the “Confidential Information”) obtained by Employee in the course of
Employee’s employment, and Employee shall not, unless first authorized in
writing by Employer, disclose to, or use for Employee’s benefit or for the
benefit of, any person, firm, or entity at any time either during or subsequent
to the term of Employee’s employment, any Confidential Information, except as
required in the performance of Employee’s duties on behalf of Employer. For
purposes hereof, Confidential Information shall include without limitation any
materials, trade secrets, knowledge, or information with respect to management,
operational, or investment policies and practices of Employer; any business
methods or forms; any names or addresses of customers or data on customers or
suppliers; and any business policies or other information relating to or dealing
with the management, operational, or investment policies or practices of
Employer.

(e) Return of Books, Records, Papers, and Equipment. Upon the termination of
Employee’s employment with Employer for any reason, Employee shall deliver
promptly to Employer all files, lists, books, records, manuals, memoranda,
drawings, and specifications; all cost, pricing, and other financial data; all
other written or printed materials and

 

4



--------------------------------------------------------------------------------

computers, cell phones, PDAs, and other equipment that are the property of
Employer (and any copies of them); and all other materials that may contain
Confidential Information relating to the business of Employer, which Employee
may then have in Employee’s possession or control whether prepared by Employee
or not.

(f) Disclosure of Information. Employee shall disclose promptly to Employer, or
its nominee, any and all ideas, designs, processes, and improvements of any kind
relating to the business of Employer, whether patentable or not, conceived or
made by Employee, either alone or jointly with others, during working hours or
otherwise, during the entire period of Employee’s employment with Employer or
within six months thereafter.

(g) Assignment. Employee hereby assigns to Employer or its nominee, the entire
right, title, and interest in and to all inventions, discoveries, and
improvements, whether patentable or not, that Employee may conceive or make
during Employee’s employment with Employer, or within six months thereafter, and
which relate to the business of Employer.

(h) Equitable Relief. In the event a violation of any of the restrictions
contained in this Section 4 occurs, Employer shall be entitled to preliminary
and permanent injunctive relief as well as damages and an equitable accounting
of all earnings, profits, and other benefits arising from such violation, which
right shall be cumulative and in addition to any other rights or remedies to
which Employer may be entitled. In the event of a violation of any provision of
subsection (b), (c), (f), or (g) of this Section 4, the period for which those
provisions would remain in effect shall be extended for a period of time equal
to that period beginning when such violation commenced and ending when the
activities constituting such violation shall have been finally terminated in
good faith. Notwithstanding anything else to the contrary herein, in the event
of any material violation by Employee of such covenants as determined by a court
of competent jurisdiction, Employer and its subsidiaries and affiliates will
immediately have no obligation thereafter to make any payments or provide any
benefits otherwise to be received under this Agreement to Employee and Employer
and its subsidiaries and affiliates, in its or their discretion, may require
Employee to promptly reimburse Employer for any and all post-employment payments
or benefits received by Employee pursuant to this Agreement, including
(i) delivery of shares received upon the vesting of RSUs pursuant to
Section 3(b) of this Agreement (or the proceeds from the sale thereof) and
(ii) reimbursement of the difference between the fair market value of the shares
on the exercise date and the stock option exercise price for any stock options
that vested as of the effective date of Employee’s termination pursuant to
Section 3(b) of this Agreement and were exercised by Employee, which payments or
benefits were received by Employee prior to such breach, and Employer shall
immediately cancel any unexercised stock options that vested as of the effective
date of the Employee’s termination pursuant to this Agreement.

(i) Restrictions Separable. If the scope of any provision of this Agreement
(whether in this Section 4 or otherwise) is found by a Court to be too broad to
permit enforcement to its full extent, then such provision shall be enforced to
the maximum extent permitted by law. The parties agree that the scope of any
provision of this Agreement may be modified by a judge in any proceeding to
enforce this Agreement, so that such provision can be enforced to the maximum
extent permitted by law. Each and every restriction set forth in this

 

5



--------------------------------------------------------------------------------

Section 4 is independent and severable from the others, and no such restriction
shall be rendered unenforceable by virtue of the fact that, for any reason, any
other or others of them may be unenforceable in whole or in part.

5. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of the parties hereto; provided that
because the obligations of Employee hereunder involve the performance of
personal services, such obligations shall not be delegated by Employee. For
purposes of this Agreement successors and assigns shall include, but not be
limited to, any individual, corporation, trust, partnership, or other entity
that acquires a majority of the stock or assets of Employer by sale, merger,
consolidation, liquidation, or other form of transfer. Employer will require any
successor (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) to all or substantially all of the business and/or assets of Employer
to expressly assume and agree to perform this Agreement in the same manner and
to the same extent that Employer would be required to perform it if no such
succession had taken place. Without limiting the foregoing, unless the context
otherwise requires, the term “Employer” includes all subsidiaries of Employer.

6. Release of Claims and Non-Disparagement. Employer’s obligations under this
Agreement are contingent upon Employee executing (and not revoking during any
applicable revocation period) a valid and enforceable full and unconditional
Separation and General Release Agreement in a form acceptable to Employer, which
must in all events be executed without modification and in its entirety, and
without timely revocation (the “Release”) of any claims Employee may have
against “Employer” (as defined in the Release), whether known or unknown, as of
the effective date of Employee’s termination. Employer shall present the Release
to Employee within 10 days of the effective date of the Employee’s termination,
and the Employee shall have up to 45 days following Employee’s receipt of the
Release to consider whether to execute the Release. In the event Employee
executes the Release, Employee shall have an additional eight days in which to
expressly revoke execution of the Release in writing. Without limiting the
foregoing and notwithstanding any other provision of this Agreement, Employee
may terminate and receive benefits on account of a Good Reason or Adverse Change
in Control Effect termination only if Employer (or its successor) does not cure
a Good Reason or Adverse Change in Control Effect within 60 days from the date
Employee delivers a written notice describing the condition giving rise to the
Good Reason or Adverse Change in Control Effect. Such notice must be received by
Employer or its successor within 30 days of the date on which Employee becomes
aware of the occurrence of such condition.

In the event that Employee fails to execute the Release within the 45-day
period, or in the event Employee formally revokes execution of the Release
within eight days of execution of the Release, Employee’s entitlement benefits
under this Agreement shall be null and void and, to the extent that Employee has
received any payments or benefits under this Agreement prior to the Employee’s
failure to execute the Release within the 45-day period or prior to revocation,
Employee shall immediately reimburse Employer for any and all such payments or
benefits received, including (i) delivery of shares received upon the vesting of
RSUs pursuant to this Agreement (or the proceeds from the sale thereof) and
(ii) reimbursement of the difference between the fair market value of the shares
on the exercise date and the stock option exercise price for any stock options
that vested as of the effective date of Employee’s termination pursuant to this
Agreement and were exercised by Employee, and Employer shall immediately

 

6



--------------------------------------------------------------------------------

cancel any unexercised stock options that vested as of the effective date of
Employee’s termination pursuant to this Agreement.

In addition, Employer’s obligations and all payments under this Agreement shall
cease if Employee makes any written or oral statement or takes any action that
Employee knows or reasonably should know constitutes an untrue, disparaging, or
negative comment to a third-person concerning Employer.

7. Miscellaneous.

(a) Notices. All notices, requests, demands, and other communications required
or permitted under this Agreement shall be in writing and shall be deemed to
have been duly given, made, and received (i) if personally delivered, on the
date of delivery, (ii) if by facsimile or e-mail transmission, upon receipt,
(iii) if mailed, three days after deposit in the United States mail, registered
or certified, return receipt requested, postage prepaid, and addressed as
provided below, or (iv) if by a courier delivery service providing overnight or
“next-day” delivery, on the next business day after deposit with such service
addressed as follows:

 

  (1) If to Employer:

3481 Plano Parkway

The Colony, Texas 75056

Attention: Chairman

Phone: (480) 949-9700

E-Mail: mas917@gmail.com

 

  (2) If to Employee:

3481 Plano Parkway

The Colony, Texas 75056

Phone: (972) 464-0004

E-Mail:                                                  

Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 7 for the giving of notice.

(b) Indulgences; Waivers. Neither any failure nor any delay on the part of
either party to exercise any right, remedy, power, or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power, or privilege preclude any other or further
exercise of the same or of any other right, remedy, power, or privilege, nor
shall any waiver of any right, remedy, power, or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power, or privilege
with respect to any other occurrence. No waiver shall be binding unless executed
in writing by the party making the waiver.

 

7



--------------------------------------------------------------------------------

(c) Controlling Law. This Agreement and all questions relating to its validity,
interpretation, performance, and enforcement shall be governed by and construed
in accordance with the laws of the state of Texas, notwithstanding any Texas or
other conflict-of-interest provisions to the contrary. Each of the parties
hereto irrevocably submits to the exclusive jurisdiction of the courts of the
state of Texas located in Collin and Denton Counties and the United States
District Court for the Eastern District of Texas for the purpose of any suit,
action, proceeding, or judgment relating to or arising out of this Agreement and
the transactions contemplated hereby. Service of process in connection with any
such suit, action, or proceeding may be served on each party hereto anywhere in
the world by the same methods as are specified for the giving of notices under
this Agreement. Each of the parties hereto irrevocably consents to the
jurisdiction of any such court in any such suit, action, or proceeding and to
the laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action, or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action, or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

(d) Binding Nature of Agreement. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, personal
representatives, successors, and assigns, except that no party may assign or
transfer such party’s rights or obligations under this Agreement without the
prior written consent of the other party.

(e) Execution in Counterpart. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of the parties reflected hereon as the signatories.

(f) Provisions Separable. The provisions of this Agreement are independent of
and separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

(g) Entire Agreement. This Agreement contains the entire understanding between
the parties hereto with respect to the subject matter hereof and supersedes all
prior and contemporaneous agreements and understandings, inducements, and
conditions, express or implied, oral or written, except as herein contained. The
express terms hereof control and supersede any course of performance and/or
usage of the trade inconsistent with any of the terms hereof. This Agreement may
not be modified or amended other than by an agreement in writing.

(h) No Participation in Severance Plans. Except as contemplated by this
Agreement, Employee acknowledges and agrees that the compensation and other
benefits set forth in this Agreement are and shall be in lieu of any
compensation or other benefits that may

 

8



--------------------------------------------------------------------------------

otherwise be payable to or on behalf of Employee pursuant to the terms of any
severance pay arrangement of Employer or any affiliate thereof, or any other
similar arrangement of Employer or any affiliates thereof providing for benefits
upon involuntary termination of employment.

(i) Paragraph Headings. The paragraph headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.

(j) Gender. Words used herein, regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine, or neuter, as the context
requires.

(k) Number of Days. In computing the number of days for purposes of this
Agreement, all days shall be counted, including Saturdays, Sundays, and
holidays; provided, however, that if the final day of any time period falls on a
Saturday, Sunday, or holiday, then the final day shall be deemed to be the next
day that is not a Saturday, Sunday, or holiday.

(l) Specified Employee. Notwithstanding any provision of this Agreement to the
contrary, if Employee is a “specified employee” as defined in Section 409A of
the Code, Employee shall not be entitled to any payments or benefits the right
to which provides for a “deferral of compensation” within the meaning of
Section 409A, and whose payment or provision is triggered by Employee’s
termination of employment (whether such payments or benefits are provided to
Employee under this Agreement or under any other plan, program, or arrangement
of the Employer), until (and any payments or benefits suspended hereby shall be
paid in a lump sum on) the earlier of (i) the date which is the first business
day following the six-month anniversary of Employee’s “separation from service”
(within the meaning of Section 409A of the Code) for any reason other than death
or (ii) Employee’s date of death, and such payments or benefits that, if not for
the six-month delay described herein, would be due and payable prior to such
date shall be made or provided to Employee on such date. Employer shall make the
determination as to whether Employee is a “specified employee” in good faith in
accordance with its general procedures adopted in accordance with Section 409A
of the Code and, at the time of the Employee’s “separation of service” will
notify the Employee whether or not he is a “specified employee.”

(m) Savings Clause. This Agreement is intended to satisfy the requirements of
Section 409A of the Code with respect to amounts subject thereto, and shall be
interpreted and construed consistent with such intent; provided that,
notwithstanding the other provisions of this subsection and the paragraph above
entitled, “Specified Employee,” with respect to any right to a payment or
benefit hereunder (or portion thereof) that does not otherwise provide for a
“deferral of compensation” within the meaning of Section 409A of the Code, it is
the intent of the parties that such payment or benefit will not so provide.
Furthermore, if either party notifies the other in writing that, based on the
advice of legal counsel, one or more of the provisions of this Agreement
contravenes any regulations or Treasury guidance promulgated under Section 409A
of the Code or causes any amounts to be subject to interest or penalties under
Section 409A of the Code, the parties shall promptly and reasonably consult with
each other (and with their legal counsel), and shall use their reasonable best
efforts, to reform the

 

9



--------------------------------------------------------------------------------

provisions hereof to (a) maintain to the maximum extent practicable the original
intent of the applicable provisions without violating the provisions of
Section 409A of the Code or increasing the costs to the Employer of providing
the applicable benefit or payment and (b) to the extent practicable, to avoid
the imposition of any tax, interest or other penalties under Section 409A of the
Code upon Employee or the Employer.

(n) Reimbursements. Except as expressly provided otherwise herein, no
reimbursement payable to Employee pursuant to any provisions of this Agreement
or pursuant to any plan or arrangement of Employer shall be paid later than the
last day of the calendar year following the calendar year in which the related
expense was incurred, and no such reimbursement during any calendar year shall
affect the amounts eligible for reimbursement in any other calendar year,
except, in each case, to the extent that the right to reimbursement does not
provide for a “deferral of compensation” within the meaning of Section 409A.

[Remainder of this page intentionally left blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

 

QUEST RESOURCE HOLDING CORPORATION By:  

/s/ Mitchell A. Saltz

  Mitchell A. Saltz   Chairman EMPLOYEE

/s/ S. Ray Hatch

S. Ray Hatch President and Chief Executive Officer

 

Signature Page to Severance and Change in Control Agreement